Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 1 of 11 PageID #: 54




                  EXHIBIT G
Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 2 of 11 PageID #: 55


                                                                          Page 1


   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
   Case No. 1:16-cv-05439-JPO
   -----------------------------------)
   GLEN CRAIG,
                     Plaintiff,
               vs.
   UNIVERSAL MUSIC GROUP, INC.,
   KINGSID VENTURES, LTD., and ESTATE
   OF RILEY B. KING,
                     Defendants.
   -----------------------------------)




              DEPOSITION OF GLEN CRAIG
                  New York, New York
                      March 17, 2017




   Reported by:
   Linda Salzman, RPR
   Job No. 18403




                    TransPerfect Legal Solutions
                212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 3 of 11 PageID #: 56


                                                                               Page 2
 1
 2                              March 17, 2017
 3                              10:30 a.m.
 4
 5                  Deposition of GLEN CRAIG, the
 6           Plaintiff herein, held at the
 7           offices of LOEB & LOEB, LLP, 345
 8           Park Avenue, New York, New York,
 9           pursuant to Notice, before Linda
10           Salzman, a Notary Public of the
11           State of New York.
12
13
14
15
16
17
18
19
20
21
22
23
24
25


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 4 of 11 PageID #: 57


                                                                               Page 3
 1
 2      A P P E A R A N C E S:
 3
 4      On Behalf of Plaintiff:
 5           LIEBOWITZ LAW FIRM, PLLC
 6           11 Sunrise Plaza, Suite 305
 7           Valley Stream, New York 11580
 8           (516) 233-1660
 9           BY:   KATE TSYVKIN, ESQ.
10                  kt@liebowitzlawfirm.com
11                  RICHARD LIEBOWITZ, ESQ.
12                  rl@liebowitzlawfirm.com
13
14      On Behalf of Defendants:
15           LOEB & LOEB LLP
16           345 Park Avenue
17           New York, New York 10154
18           (212) 407-4953
19           BY:   LINNA CHEN, ESQ.
20                  lchen@loeb.com
21
22      Also Present:
23           CARLA MILLER, ESQ.
24           Universal Music Group
25


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 5 of 11 PageID #: 58


                                                                            Page 151
 1                           G. Craig
 2           Q.       You said you quit working for
 3      Mr. Bernstein?
 4           A.       Uh-huh.
 5           Q.       When was that?
 6           A.       '70, something.
 7           Q.       After you quit, did you continue
 8      to have a relationship with Mr. Bernstein?
 9           A.       Oh, yeah.     Until he died.
10           Q.       Was it a business or personal
11      relationship?
12           A.       Father/son relationship.        He
13      knew my dad.
14           Q.       So you two were very close?
15           A.       Yes.
16                    MS. CHEN:     Let's mark this 3,
17           and then 3A, 3B, 3C.
18                    (Craig Exhibit 3, Photograph,
19           marked for identification, as of this
20           date.)
21                    (Craig Exhibit 3A, Photograph,
22           marked for identification, as of this
23           date.)
24                    (Craig Exhibit 3B, Photograph,
25           marked for identification, as of this


                          TransPerfect Legal Solutions
                      212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 6 of 11 PageID #: 59


                                                                            Page 152
 1                             G. Craig
 2             date.)
 3                      (Craig Exhibit 3C, Photograph,
 4             marked for identification, as of this
 5             date.)
 6      BY MS. CHEN:
 7             Q.       So I just gave you a document
 8      marked Exhibit Craig 3, 3A through 3C.             I
 9      will represent to you this was Exhibit A
10      that was attached to the Complaint filed
11      in this action.
12             A.       Yes.
13             Q.       Did you take photographs, 3A
14      through 3C?
15             A.       First one, 3A, the answer is
16      yes.
17                      3B, yes.
18                      And 3C, yes.
19             Q.       Did you take them at the same
20      event?
21             A.       That I beg to say.    Maybe yes,
22      maybe no.
23             Q.       You're not sure?
24             A.       No.
25             Q.       Why not?


                            TransPerfect Legal Solutions
                        212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 7 of 11 PageID #: 60


                                                                            Page 153
 1                         G. Craig
 2           A.     Do you remember 45 years ago
 3      what you were doing at what hour?
 4           Q.     I'm the one asking questions.
 5           A.     Well, I'm asking you that
 6      question.
 7           Q.     I'm under no obligation to
 8      answer.
 9           A.     Okay.
10           Q.     If that's your answer that's
11      fine.
12           A.     That's the answer.        No.
13           Q.     When did you take the first
14      photograph 3A?
15           A.     During the period probably 1969
16      to 1970.
17           Q.     When did you take 3B?
18           A.     Same thing.
19           Q.     3C?
20           A.     Same thing.
21           Q.     What makes you say that these
22      three photographs were taken around that
23      time?
24           A.     How?
25           Q.     Yeah.


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 8 of 11 PageID #: 61


                                                                            Page 167
 1                         G. Craig
 2      photographs do not appear, but the layout
 3      in the middle was generously taken and put
 4      into this book.
 5                  MS. CHEN:      Off the record.
 6                  (Thereupon, a recess was taken,
 7           and then the proceedings continued as
 8           follows:)
 9      By MS. CHEN:
10           Q.     So you explained that 3B and 3C,
11      you saw those in the tour book?
12           A.     Yes.
13           Q.     Was 3A in the tour book as well?
14           A.     Yes.
15           Q.     So is this exhibit a scan that
16      you took from the tour book?
17           A.     No.
18           Q.     No.
19           A.     This is my actual from the
20      prints.    This one?
21           Q.     Yes.
22           A.     Yeah.
23           Q.     So this is a copy of a print of
24      the photograph that you took?
25           A.     Yes.


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 9 of 11 PageID #: 62


                                                                            Page 212
 1                         G. Craig
 2      would have asked other people to see your
 3      photographs of Mr. King?
 4           A.     I would suspect so.
 5           Q.     Why do you say that?
 6           A.     Well, based, it's only on theory
 7      and deduction, that I put together, again,
 8      maybe it's irrational thinking, but gee,
 9      Ruby Mazur is at Changes Magazine during
10      that time period.
11                  That book or books that we found
12      that were published were approximately in
13      1971 that book was published.          How did
14      those pictures wind up from Changes
15      Magazine, which you just saw is the
16      layout, into that book?         Explain that.
17           Q.     Well, I'm focusing on the three
18      photographs at issue which are not in the
19      layout.
20           A.     Yes.
21           Q.     You said you only gave working
22      prints of those three pictures to Changes
23      Magazine, correct?
24           A.     I told you we gave them
25      approximately 50, 60 pictures.


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 10 of 11 PageID #: 63


                                                                             Page 213
 1                          G. Craig
 2           Q.      So you gave a working print of
 3      3A, 3B and 3C to Changes Magazine?
 4           A.      Yes.
 5           Q.      Is that the only time where you
 6      gave any print or any copy of any print of
 7      3A, 3B and 3C to anybody?
 8           A.      Correct.
 9           Q.      How many prints did you make of
10      3A at that time?
11           A.      Because of the darkness to them,
12      probably a little bit lighter version so
13      you could see the shadows and so forth and
14      a darker version.
15           Q.      So you have a lighter and a
16      darker version of 3A?
17           A.      Yeah.
18           Q.      And you still have those two in
19      your possession, those two prints?
20           A.      No.
21           Q.      Where did they go?
22           A.      That's what we're asking.          Where
23      do they go?
24           Q.      For 3B, how many prints did you
25      make of that?


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
     Case 1:21-cv-04914-FB-TAM Document 1-7 Filed 08/31/21 Page 11 of 11 PageID #: 64


                                                                             Page 287
 1
 2      --------------- EXHIBITS ----------------
 3      CRAIG                                        FOR ID.
 4      Exhibit 1       Document                          16
 5      Exhibit 2       Request for documents             45
 6      Exhibit 3       Photograph                       151
 7      Exhibit 3A      Photograph                       151
 8      Exhibit 3B      Photograph                       151
 9      Exhibit 3C      Photograph                       152
10      Exhibit 4       E-mail, Bates stamped
11                      UMG000259 through 266            195
12      Exhibit 5       B.B. King Live in Japan
13                      CD                               217
14      Exhibit 6       E-mail chain, Bates
15                      stamped GC00019 through
16                      GC00026                          236
17      Exhibit 7       E-mail and attachments,
18                      Bates stamped UMG0000118
19                      through 121, UMG0000131          258
20      Exhibit 8       E-mail, Bates stamped
21                      UMG0000885                       265
22
23
24
25


                         TransPerfect Legal Solutions
                     212-400-8845 - Depo@TransPerfect.com
